Filed by Cameron International Corporation Commission File No. of Subject Company: 1-13844 Pursuant to Rule425 under the Securities Act of 1933, as amended Subject Company: NATCO Group, Inc. Commission File No. of Subject Company: 001-15603 On June 2, 2009, Cameron International Corporation sent the following email to its employees. Dear Fellow Employees: We are pleased to announce that Cameron has entered into an agreement that will combine Cameron’s Petreco Process Systems division with NATCO, whose headquarters are based in Houston. NATCO is a leading provider of process equipment, systems and services to the worldwide oil and gas markets with approximately 2,400 employees. NATCO brings a rich portfolio of process and separation technology as well as a strategically positioned manufacturing and distribution/service network, along with a very talented workforce. Combined with the quality of our expert knowledge, we will create a leading industry provider of process and separation solutions to worldwide markets. Once the merger is finalized, this new division will be incorporated into Cameron’s Drilling & Production Systems (DPS) group, which comprises: Drilling Systems, Surface Systems, Subsea Flow Control, and Petreco Process Systems divisions. Subject to regulatory and NATCO shareholder approvals, we expect to close the deal during the third quarter of this year. During this period of time, there are specific limitations on information that can be shared across both companies; however, as we work through this timeline, we do intend to provide general information to update both NATCO and Cameron employees. Over the next few weeks, Cameron representatives will be visiting NATCO locations to provide general information on Cameron. A merger website has been created to provide the latest merger information to both NATCO and Cameron employees, and also provide individuals the ability to post merger-related questions.You can access the website at www.welcometocameron.com. As we go through this process, as with any change, we recognize that it raises a lot of questions from all employees. We are sensitive to the fact that it may take some time before answers are available. We plan to keep communication channels open and will use the questions posted on line to update the Frequently Asked Questions document on a periodic basis. We are very excited with the capabilities that this new venture will create for both Cameron and NATCO employees as we look forward to the future challenges for our Industry. Working with leading edge technologies with diverse product offerings that can serve a broad base of customers all over the world is going to be rewarding for all. Regards, Jack B.
